        Case 8:21-mj-00464-DUTY
               Case 1:21-cr-00430-RA
                                  Document
                                      Document
                                           8 Filed
                                               7-5 07/01/21
                                                    Filed 07/06/21
                                                              Page 1Page
                                                                     of 1 1Page
                                                                            of 1 ID #:28
                                                                                           CLERK, U.S. DISTRICT COURT


                                                                                                   JUG - 1202{
                                                                                         BYNTRAL DIS~RI     F CALIFORNIA
                                                                                                                 DEPUTY


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                    CASE NUMBER:



                              v.
                                                  PLAINTIFF
                                                                  ~I~ 21 — `-tilo~-~I M~
                                                                         DECLARATION RE PASSPORT AND
                                                                           OTHER TRAVEL DOCUMENTS
                                               DEFENDANT.

r,         ~ 1 ~V                                                                   declare that
                            (Defendant/Material ~tness)

  ❑      I have never been issued any passport or other travel document by any country. I will not apply for a passport or
         other travel document during the pendency of this case.

  ❑      I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
         passport or other travel document during the pendency of this case.

  ❑      I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
         passport or other travel document during the pendency of this case.

  L~     My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
         document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                                 t
Executed this       ,          da of          v~20 2~
at                  ,,~                 p,,    (~,~}
                                (City and State)                               ~I               /~~~,~

                                                                 Signature ofDefendant/Material Witness


If the declarant is not an English speaker, include the following:
I,                                         am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                      on this date.

Date:
                                                                 Interpreter

CR-37(OS/15)                       DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
